Citation Nr: 1420977	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  10-32 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable evaluation prior to January 17, 2012, and 10 percent thereafter for patellofemoral pain syndrome of the left knee with scar.  

2.  Entitlement to an initial evaluation in excess of 30 percent prior to April 23, 2012, and 50 percent thereafter for sleep apnea.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel



INTRODUCTION

The Veteran served on active duty from June 1984 to September 2006.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 Decision Review Officer (DRO) decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

A review of the Virtual VA and VBMS paperless claims processing system reveals the Veteran's December 2013 appellate brief.  The paperless claims systems do not contain any additional documents pertinent to the present appeal. 


FINDINGS OF FACT

1.  Prior to January 17, 2012, the Veteran's patellofemoral pain syndrome of the left knee with scar is manifested by subjective complaints of pain, with objective evidence of degenerative arthritis and normal range of motion.  

2.  As of January 17, 2012, the Veteran's patellofemoral pain syndrome of the left knee with scar is manifested by complaints of pain, with no objective evidence of flexion limited to 30 degrees or extension limited to 20 degrees.  

3.  Prior to April 23, 2012, the Veteran's sleep apnea is manifested by complaints of persistent day-time hypersomnolence, with no objective evidence of requiring the use of a breathing assistance device such as a continuous airway pressure (CPAP) machine.  

4.  As of April 23, 2012, the Veteran's sleep apnea is manifested by complaints of persistent day-time hypersomnolence requiring the use of a CPAP machine, with no objective evidence of chronic respiratory failure, cor pulmonale, or the requirement for a tracheostomy.  

CONCLUSIONS OF LAW

1.  Prior to January 17, 2012, the criteria for an initial disability rating of 10 percent, but no higher, for patellofemoral pain syndrome of the left knee with scar are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1 - 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2013).

2.  As of January 17, 2012, the criteria for an initial disability rating in excess of 10 percent for the Veteran's patellofemoral pain syndrome of the left knee with scar are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1 - 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2013).

3.  Prior to April 23, 2012, the criteria for a disability rating in excess of 30 percent for the Veteran's sleep apnea are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1 - 4.14, 4.97, Diagnostic Code 6847 (2013).

4.  As of April 23, 2012, the criteria for a disability rating in excess of 50 percent for the Veteran's sleep apnea are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1 - 4.14, 4.97, Diagnostic Code 6847 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).  

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate the claim, including apprising him of his and VA's respective responsibilities in obtaining this supporting evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA to assist a claimant in obtaining this evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if pre-adjudication notice is not provided or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The record indicates that prior to the initial adjudication of the claims, the Veteran was informed of what evidence is necessary to substantiate a claim for service connection and of his and VA's respective duties for obtaining evidence.  Specifically, as part of the Benefits Delivery at Discharge Program, the Veteran signed a statement on May 8, 2006, which acknowledge that VA notified him about the evidence of information VA needs to substantiate his claim.  VA also explained what kinds of information and evidence VA will try to obtain and what kinds of information and evidence he needs to provide to VA."  The RO's April 2009 DRO decision has since granted service connection for left knee patellofemoral pain syndrome and sleep apnea.  Under the law, because the original claims have been granted and he has appealed the "downstream" issues concerning the initial rating assigned for the disabilities, the underlying claims have been substantiated and proven.  Notice is no longer required because the initial intended purpose of the notice has been served.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thereafter, once a notice of disagreement (NOD) has been filed contesting the "downstream" issue of the initial rating assigned for the disability, the notice requirements of 38 U.S.C. §§ 5104 and 7105 regarding a rating decision and statement of the case (SOC) control as to the further communications with the appellant, including as to what evidence is necessary to establish a more favorable decision with respect to this downstream element of the claim.  Id.; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003 (Dec. 22, 2003).  

The Veteran was sent this required SOC in May 2010, discussing the "downstream" claims for higher initial ratings, citing the applicable statutes and regulations, and providing reasons and bases for not assigning the higher initial ratings for the claims on appeal.  For these reasons, VA has satisfied its duty to notify.  

VA also fulfilled its duty to assist the Veteran with this claim by obtaining all potentially relevant evidence, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained his service treatment records (STRs), VA outpatient treatment records, private treatment records, and arranged for VA compensation examinations in May 2007 and January 2012 to assess the etiology and severity of his service-connected patellofemoral pain syndrome of the left knee with scar and sleep apnea, which, as mentioned, are now the determinative downstream issues. 

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claims.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issues have been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2013).  

The Merits of the Increased Rating Claims

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  VA adjudicators must consider whether to "stage" the ratings, meaning assign different ratings at different times during the rating period to compensate him for times when the disability may have been more severe than at others.  The Court has held that consideration of the appropriateness of a staged rating is required for increased rating claim.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the clam or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


Patellofemoral Pain Syndrome of the Left Knee with Scar

Service connection for patellofemoral pain syndrome of the left knee with scar was granted in an April 2009 DRO decision and assigned a 0 percent disability evaluation, effective October 1, 2006.  After undergoing a left knee arthroscopic partial medial meniscectomy and an abrasion chondroplasty of the medial compartment of the knee, the Veteran was granted a temporary total evaluation for the service-connected left knee, effective March 12, 2010, with the 0 percent disability evaluation restored from May 1, 2010.  See the December 2011 rating decision.  In an August 2012 rating decision, the RO increased the Veteran's service-connected left knee disability to 10 percent disabling, effective January 17, 2012.  The disorder is rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5260, limitation of flexion of the leg, a noncompensable evaluation is assigned when flexion is limited to 60 degrees.  A 10 percent evaluation is warranted when flexion of the leg is limited to 45 degrees.  A 20 percent evaluation is warranted when flexion is limited to 30 degrees.  A 30 percent evaluation is warranted when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261, a 0 percent rating is assigned for a limitation of extension of the leg to 5 degrees.  When extension is limited to 10 degrees, a 10 percent rating is assigned.  A 20 percent rating is appropriate where extension is limited to 15 degrees.  A 30 percent rating is assigned in the case of extension limited to 20 degrees.  A 40 percent rating is appropriate where extension is limited to 30 degrees.  A 50 percent rating is assigned for limitation of extension to 45 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2013).  

Under Diagnostic Code 5257, a 10 percent evaluation is warranted when there is slight recurrent subluxation or lateral instability.  A 20 percent evaluation is warranted when there is moderate recurrent subluxation or lateral instability.  A 30 percent evaluation is warranted where there is severe subluxation or lateral instability.  38 C.F.R. § 4.71a.  Diagnostic Code 5257 is based upon instability and subluxation, not limitation of motion, as a result, the criteria set forth in DeLuca do not apply.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

Under Diagnostic Code 5003, which pertains to degenerative arthritis, arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint involved.  However, if the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic codes, a 10 percent rating will be applied if limitation of motion is established by X-ray findings and objective evidence of limitation of motion, such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

It is the intention of the rating schedule to recognize any painful, unstable or malaligned joint, due to healed injury, by assigning at least the minimum compensable rating for that joint.  38 C.F.R. § 4.59 (2013).  The Court in Burton v. Shinseki expressly determined that 38 C.F.R. § 4.59 provides for a minimum 10 percent rating for painful, unstable, or malaligned joints, which involve residuals of injuries in non-arthritis contexts. 25 Vet. App. 1, 4-5 (2013).

The normal range of motion for the knee is from 0 degrees extension to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II (2013).  

When an evaluation of a disability is based upon limitation of motion, the Board must also consider additional functional loss sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca.  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

A claimant who has arthritis as shown by x-ray and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  For a knee disability rated under Diagnostic Code 5257 or Diagnostic Code 5259 to warrant a separate rating for arthritis based on x-ray findings and limitation of motion, the limitation of motion under Diagnostic Code 5260 or 5261 need not be compensable but must at least meet the criteria for a noncompensable rating.  A separate rating for arthritis could also be based on x-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998).  Separate ratings are also available for limitation of flexion and limitation of extension under Diagnostic Codes 5260 and 5261.  VAOPGCPREC 9-2004 (2004).  The Board is bound in its decisions by the regulations of the Department, instructions of the Secretary, and precedent opinions of the General Counsel of the VA.  38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 20.101(a) (2013).  

VA's General Counsel has considered a hypothetical situation in which a knee disability was evaluated under Diagnostic Code 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion.  For the purposes of the hypothetical, it was assumed that Diagnostic Code 5259 did not involve limitation of motion.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261.  The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261.  

Evaluation in Excess of 0 Percent Prior to January 17, 2012

In May 2007, the Veteran was afforded a VA examination.  He complained of wear and tear of his knees for the last 15 years.  He reported experiencing flare-ups approximately every six weeks, with the pain lasting only a couple of days and being relieved with rest and nonsteroidal over-the-counter (OTC) medicine.  He admitted to having chronic pain and described it as an achy pain behind the patellae.  He rated the pain at a 3 out of 10, in terms of severity.  He denied having any swelling of the knee, but indicated that the left knee has given way twice in the last six months.  

Physical examination of the knee revealed no swelling or tenderness.  Range of motion testing reflected 0 degrees of extension and 140 degrees of flexion.  Both Lachman's and McMurray testing were negative.  There was no change in range of motion from pain, fatigue, weakness, lack of endurance, or incoordination.  The VA examiner acknowledged the Veteran's reported flare-ups, but concluded that he would have to resort to mere speculation as far as expressing any additional limitation due to the flare-ups.  X-ray testing revealed a normal left knee, and the VA examiner diagnosed the Veteran with bilateral knee patellofemoral pain.  

In January 2010, the Veteran underwent a magnetic resonance imaging (MRI) test at a private facility.  It was noted that he had a history of persistent medial left knee pain.  Results revealed a complex tear involving the body and posterior horn of the medial meniscus with dominant oblique horizontal component, intact lateral meniscus and cruciate/collateral ligaments, no focal osteocartilaginous defect, and the presence of small joint effusion.  

A second MRI test was performed in September 2008 at his local VA facility.  The Veteran complained of persistent left knee pain and rated it at a 4 out of 10 in terms of severity.  He admitted to taking 500 milligrams of Naproxen daily and stated that he did not have to use a cane anymore for ambulatory purposes.  Examination of the left knee revealed no obvious deformity, and based on the results from the MRI test, the Veteran was assessed with a degenerative tear involving the posterior and medial components of the medial meniscus and chronic degeneration/partial tear of the anterior cruciate ligament.  

In April 2011, the Veteran had a third MRI test of the left knee at a private medical facility.  According to the report, the Veteran complained of left knee pain and popping since his left knee surgery in March 2010.  Results from the MRI test revealed small knee joint effusion, a small popliteal cyst, and an unchanged linear T2 hyperintense signal within the body and posterior horn of the medial meniscus with an oblique orientation, which may represent a combination of postsurgical change and residual tear.  There were no new medial meniscal tears identified.  

The Veteran visited a private physician in May 2011 with continuing complaints of knee pain, swelling, stiffness, decreased range of motion, instability, difficulty bearing weight and difficulty ambulating.  It was noted that MRI testing in April 2011 revealed a complex meniscal tear with overlying arthritis in the left knee.  Physical examination of the left knee reflected positive McMurray's testing, positive Apprehension sign, positive Plica Test and positive Spring sign.  Left knee surgery was advised.  

An initial 10 percent rating, but no higher, is warranted for the Veteran's service-connected knee disorder prior to January 17, 2012.  Although there was no objective evidence of pain on motion during the May 2007 VA examination, the Veteran has consistently complained of pain associated with his left knee during this time period.  He reported pain at the May 2007 VA examination, complained of persistent medial left knee pain at the September 2008, January 2010, and April 2011 MRI testing, and admitted to continuing left knee pain at the May 2011 visit with a private physician.  He also reported pain on motion.  The May 2011 physician interpreted the April 2011 MRI test results as indicative of overlying arthritis of the left knee.  Thus, as his left knee is painful and indicative of arthritis, the Board finds that, pursuant to 38 C.F.R. § 4.59 and Burton, supra, a minimum compensable rating, ten percent, is warranted.  

A rating higher than 10 percent, however, is not warranted for the service-connected left knee disability.  To warrant an increased evaluation under Diagnostic Code 5260 for limitation of flexion, there needs to be medical evidence of limitation of flexion that more nearly approximates 30 degrees.  However, at the May 2007 VA examination, flexion of the left knee was to 140 degrees, which is normal under 38 C.F.R. § 4.71, Plate II (2013).  Thus, an evaluation in excess of 10 percent is not warranted under Diagnostic Code 5260.

An increased evaluation is further warranted when extension of the leg is more nearly limited to 15 degrees.  However, at the VA examination mentioned above, the Veteran demonstrated extension to 0 degrees in left knee, which is considered normal under 38 C.F.R. § 4.71, Plate II.  Therefore, an evaluation in excess of 10 percent is not warranted for the left knee under Diagnostic Code 5261.  

Under VAOPGCPREC 9-04, separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for disability of the same joint.  In this case however, there is no compensable loss of flexion or extension of either the right knee or the left knee.  

As mentioned above, Diagnostic Code 5257 is used to rate recurrent subluxation or lateral instability.  However, in this case, the competent medical evidence of record is negative for any evidence of sustained instability or subluxation of the left knee.  The Veteran admitted to his knee giving way at the May 2007 VA examination and stated to have "occasional knee instability" in his February 2010 NOD.  He also admitted to instability at a May 2011 private physician visit.  However, there is no objective evidence of instability or recurrent subluxation of left knee.  No VA physician or private physician has indicated that the Veteran's left knee has instability or subluxation.  Although the Veteran admitted to having instability in the left knee in February 2010, he indicated that it was only "occasional" instability, which is not indicative of being moderate or severe.  Thus, a higher rating is not warranted under Diagnostic Code 5257.  The lack of any clinical evidence of instability also precludes the assignment of a separate rating pursuant to VAOPGCPREC 23-97.  Since there is no medical evidence of recurrent subluxation or lateral instability, a separate compensable evaluation is not warranted for either knee disability due to impairment of the knee.

The Board has considered other possible rating codes for higher evaluations for the Veteran's service-connected left knee disability; however, there is no evidence of ankylosis, dislocation of the semilunar cartilage, removal of the semilunar cartilage, impairment of the tibia and fibula for evaluation, or evidence of genu recurvatum.  Thus, Diagnostic Codes 5256, 5258, 5259, 5262, and 5263 are not for application and do not provide higher evaluations for the Veteran's service-connected left knee disability prior to January January 17, 2012.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262, and 5263 (2013). 


Under Diagnostic Code 5003, a rating of 10 percent is for application if the limitation of motion of the joint involved is in fact noncompensable under the appropriate diagnostic code.  However, a 10 percent rating is indeed warranted in this case for the Veteran's left knee disability due to painful motion on use and arthritis under the provisions of 38 C.F.R. § 4.59.  See Burton, 25 Vet. App. at 4-5 (clarifying that the scope of 38 C.F.R. § 4.59, which discusses painful motion, is not limited to arthritis claims).  However, a higher rating is not warranted under Diagnostic Code 5003 because x-rays do not show involvement of 2 or more major joints or 2 or more minor joint groups.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

The Board has considered and compensated the Veteran for the pain in his left knee.  He has normal range of left knee motion and there is no evidence of any limitations upon repetitive range of motion.  Overall, the functional loss present in his left knee is adequately accounted for in the 10 percent rating assigned herein.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206-207.  

The Veteran is competent to report his left knee symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability relating patellofemoral syndrome of the left knee to the appropriate diagnostic codes.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which his disability is evaluated.  

An initial rating of 10 percent, but no higher, is warranted for the Veteran's service-connected patellofemoral left knee syndrome with scar, prior to January 17, 2012.  The Board has applied the benefit-of-the-doubt doctrine in determining that the criteria for a 10 percent rating are met, but finds that the preponderance of the evidence is against assignment of any higher rating.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.  

Evaluation in Excess of 10 Percent As of January 17, 2012

In January 2012, the Veteran underwent a VA examination and complained of left knee pain that wakes him up at night, instability, and giving way.  He also admitted to experiencing flare-ups, which have resulted in him avoiding stairs.  The Veteran also reported the occasional use of a cane for ambulatory purposes.  

Physical testing of the Veteran revealed a meniscal tear and frequent episodes of joint pain involving the left knee.  The examiner noted that due to the March 2010 surgery, the Veteran has continued left knee pain and instability.  Range of motion testing reflected extension to 0 degrees and flexion to 105 degrees, with painful motion at 105 degrees.  The VA examiner noted that the Veteran was able to perform repetitive-use testing with three repetitions with no additional limitation in range of motion of the left knee and lower leg following repetitive-use testing.  However, there was the presence of functional loss and/or functional impairment of the left knee and leg, namely less movement than normal and tenderness or pain to palpation for the joint line of soft tissues of the left leg.  Muscle strength testing revealed normal strength for left knee flexion and extension.  Lachman's, Posterior Drawer, and medial-lateral instability testing were all normal.  There was no history of recurrent patellar subluxation/dislocation of the left knee.  The VA examiner indicated that x-ray testing showed traumatic arthritis and patellar subluxation of the left knee.  The VA concluded that the Veteran's service-connected left knee disability impacted his ability to work based on the Veteran's assertion that on some days, he must call the inspector general rather than visit personally and cannot walk to the end of the buildings some days for lunch.  The VA examiner diagnosed the Veteran with degenerative joint disease of the left knee.  

In a March 2012 VA addendum, the VA examiner noted that the Veteran has scars associated with his left knee disability, but they are not painful, unstable, or result in a total area greater than 39 square centimeters.  The VA examiner also clarified that while the Veteran subjectively complained of instability, there is no objective evidence of instability and all objective testing for such was normal.  

The preponderance of the evidence is against the assignment of an increased rating for the left knee as of January 17, 2012.  The current 10 percent rating is assigned for painful motion of the left knee with some limitation and arthritis.  To warrant an increased evaluation under Diagnostic Code 5260 for limitation of flexion of the leg, there needs to be medical evidence of limitation of flexion that more nearly approximates 30 degrees.  However, at the January 2012 VA examination, flexion of the left knee was to 105 degrees.  Thus, an evaluation in excess of 10 percent is not warranted under Diagnostic Code 5260.  

An increased evaluation is further warranted when extension of the leg is more nearly limited to 15 degrees.  However, at the VA examination mentioned above, the Veteran demonstrated extension to 0 degrees in the left knee, which is considered normal under 38 C.F.R. § 4.71, Plate II.  Therefore, an evaluation in excess of 10 percent is not warranted for the left knee under Diagnostic Code 5261.  

Under VAOPGCPREC 9-04, separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for disability of the same joint.  In this case however, there is no compensable loss of flexion or extension of the left knee.  
As mentioned above, Diagnostic Code 5257 is used to rate recurrent subluxation or lateral instability.  However, in this case, the competent medical evidence of record is negative for any evidence of sustained instability or subluxation of either knee. The Veteran complained of his left knee giving way and having instability at the January 2012 VA examination.  However, the VA examiner reported that x-ray testing showed patellar subluxation of the left knee, but with no history of patellar subluxation/dislocation of the left knee.  After clarification from the VA examiner, in a March 2012 VA addendum, the examiner indicated that while the Veteran has subjectively complained of instability, there is no objective evidence of instability and all objective testing for such has been normal.  Therefore, since there is no medical evidence of recurrent subluxation or lateral instability, a separate compensable evaluation is not warranted for the left knee disability due to impairment of the knee.  

The Board has considered other possible rating codes for higher evaluations for the Veteran's service-connected left knee disability; however, there is no evidence of ankylosis, dislocation of the semilunar cartilage, removal of the semilunar cartilage, impairment of the tibia and fibula for evaluation, or evidence of genu recurvatum. Thus, Diagnostic Codes 5256, 5258, 5259, 5262, and 5263 are not for application in this case and do not provide higher evaluations for the Veteran's service-connected left knee disability.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262, and 5263 (2013).  

A higher rating is not warranted under Diagnostic Code 5003 for the Veteran's arthritis of the left knee as there is no x-ray evidence of involvement of 2 or more major joints or 2 or more major joint groups with occasional incapacitating exacerbations.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

The presence of pain is contemplated in the current rating criteria.  What is of equal importance is the remaining functional use.  See Deluca, 8 Vet. App. at 206-07.  While the January 2012 VA examiner noted lessened movement, pain, and tenderness caused by the Veteran's service-connected left knee disability, there is no indication that pain has caused functional loss greater than that contemplated by the 10 percent evaluation assigned.  The degree of limitation of motion is contemplated in the current rating.  Therefore, the Board finds that the holding in DeLuca and the provisions of 38 C.F.R. §§ 4.40 and 4.45 does not provide a basis for a higher rating.  

The January 2012 examiner commented on scars associated with the Veteran's service-connected left knee disability.  The examiner noted that they are not painful, unstable, or result in a total area greater than 39 square centimeters.  See the January 2012 VA examination report and March 2012 VA addendum.  

Under 38 C.F.R. § 4.118 , Diagnostic Code 7800 provides the criteria for rating disfiguring scars of the head, face, or neck and does not apply in this situation as the Veteran's scars are located presumably on his left knee.  The Board notes that the Veteran's scars do not exceeds 39 square centimeters, and there is no evidence that the scars are deep to warrant application of Diagnostic Code 7801, scars, other than head, face, or neck, that are deep and nonlinear; or Diagnostic Code 7805, scars, other, which are rated on limitation of function of the affected part.  The scars are not 144 square inches or greater to warrant application of Diagnostic Code 7802, scars, other than head, face, or neck that are superficial and nonlinear.  There is also no evidence that the scars are unstable or painful to warrant application of Diagnostic Code 7804, unstable or painful scars.  Therefore, the VA revised portions of the rating schedule that addresses the skin, effective October 23, 2008, do not assist the Veteran in obtaining a higher evaluation for his service-connected left knee disability.  See 38 C.F.R. § 4.118.

The Veteran is competent to report his patellofemoral pain syndrome of the left knee with scar symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability relating patellofemoral pain syndrome of the left knee to the appropriate diagnostic codes.  However, the nature and extent of the Veteran's reported disability has been investigated by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which his disability is evaluated.  

The preponderance of the evidence is against the Veteran's claim and an increased evaluation in excess of 10 percent as of January 17, 2012, for patellofemoral pain syndrome of the left knee with scar must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.  

Sleep Apnea

Service connection for sleep apnea was granted in an April 2009 DRO decision and assigned a 0 percent disability evaluation, effective October 1, 2006.  In an August 2012 rating decision, the RO increased the disability evaluation to 30 percent disabling, effective October 1, 2006, and to 50 percent disabling, effective April 23, 2012.    

The Veteran's service-connected sleep apnea is rated pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6847 which provides that a noncompensable rating is assigned for asymptomatic sleep apnea, but with documented sleep disorder breathing.  The next higher 30 percent rating is assigned for persistent day-time hypersomnolence.  A 50 percent rating is assigned when the sleep apnea requires the use of a breathing assistance device such as continuous airway pressure (CPAP) machine.  A 100 percent rating is assigned for sleep apnea that causes chronic respiratory failure with carbon dioxide retention or cor pulmonale, or requires tracheostomy.  

The Veteran is in receipt of a 30 percent initial rating for service-connected sleep apnea for the initial rating period prior to April 23, 2012, and a rating of 50 percent thereafter, under the provisions of 38 C.F.R. § 4.97, Diagnostic Code 6847.

Evaluation in Excess of 30 Percent Prior to April 23, 2012

At a May 2007 VA examination, the Veteran reported snoring for approximately ten years.  He admitted to being unsure whether he had sleep apnea, but denied excessive daytime somnolence and morning headaches.  He informed the VA examiner that he does not wake up feeling refreshed from sleep and often finds himself having difficulty breathing with a feeling of choking when his head is in a reclined position.  Based on the negative results received from the sleep apnea testing, the VA examiner concluded that there was no pathology to render a diagnosis of sleep apnea.  

Shortly thereafter, an overnight polysomnography was scheduled in May 2007 at his local VA outpatient treatment facility.  Prior to the study, the Veteran complained of excessive daytime somnolence (EDS), including while driving, snoring, and apneic episodes while sleeping.  He also reported having morning headaches with occasional symptoms of heartburn.  Based on the study results, the Veteran was assessed with mild mixed sleep apnea with the obstructive component being clearly positional and only present while sleeping on his back.  It was noted that the central component was recorded during the latter half of the study and was not positional in nature.  The VA neurophysiology fellow stated that treatment was optional with attending physicians concurring with her assessment. 

In January 2012, the Veteran was afforded a VA examination for his service-connected sleep apnea.  He complained of his sleep apnea waking him at night, along with being tired later in the day and having headaches.  He admitted to not being on continuous medication for his service-connected sleep apnea or using a breathing assistance device such as a CPAP machine.  The Veteran also explained that the sleep apnea impacts his ability to work because he is consistently tired, especially around 10:00 a.m., which leads to exhaustion by the afternoon.  After review of the Veteran's symptoms and prior sleep study report, the VA examiner noted that the Veteran has persistent daytime hypersomnolence and diagnosed him with obstructive sleep apnea.  

Applying the rating criteria to the facts above, an increased rating is not warranted under Diagnostic Code 6847.  There is no objective evidence of the Veteran's sleep apnea requiring the use of a breathing assistance device such as a CPAP machine prior to April 23, 2012.  In fact, at the January 2012 VA examination, the Veteran admitted to not using a breathing assistance device such as a CPAP machine.  As stated above, the Veteran was diagnosed with mild mixed sleep apnea, but no VA physician recommended the use of a breathing assistance device and in fact, only considered treatment as being optional.  Thus, the evidence does not more nearly approximate an increased rating for sleep apnea under Diagnostic Code 6847 prior to April 23, 2012.  

The Board has considered the Veteran's account and that of his wife in March 2010, Both the Veteran and his wife are not, however, competent to identify a specific level of disability relating sleep apnea to the appropriate diagnostic codes.  Competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which his disability is evaluated.  

The preponderance of the evidence is against the Veteran's claim and an increased evaluation in excess of 30 percent prior to April 23, 2012, for sleep apnea must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.  

Evaluation in Excess of 50 Percent As of April 23, 2012

In April 2012, the Veteran underwent a private sleep (polysomnogram) study for his service-connected sleep apnea.  He complained of daytime sleepiness and loud snoring.  Results from the study revealed the Veteran has a prolonged sleep latency with his slow-wave sleep and rapid eye movement (REM) sleep being reduced.  He was noted as having mild loud snoring, frequent arousal, fragmented sleep, and poor sleep efficiency.  He was diagnosed with moderate-severe obstructive type sleep apnea syndrome.  The physician recommended a CPAP mask; an Ear, Nose, and Throat (ENT) evaluation for correctable obstruction; and to consider the most common sleep apnea precautions, which include weight loss, sleep hygiene measures, avoidance of alcohol and drugs, and to practice caution while driving and operating dangerous equipment.  

Applying the rating criteria to the facts above, an increased rating is not warranted under Diagnostic Code 6847 as of April 23, 2012.  Although the Veteran's sleep apnea requires the use of a CPAP machine, there is no evidence of or symptoms of chronic respiratory failure, cor pulmonale, or the requirement for a tracheostomy as of April 23, 2012.  The April 2012 sleep study does not reflect any chronic respiratory failure with carbon dioxide retention or cor pulmonale or evidence that the Veteran required a tracheostomy for his sleep apnea.  Thus, the evidence does not more nearly approximate an increased rating for sleep apnea under Diagnostic Code 6847.  

As explained above, the medical findings (as provided in the examination reports) directly address the criteria under which his disability is evaluated.  

The preponderance of the evidence is against the claim and an increased evaluation in excess of 50 percent as of April 23, 2012, for sleep apnea must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.  



Extraschedular Consideration

The Veteran has submitted no evidence showing that his left knee disability and sleep apnea have markedly interfered with his employment status beyond that interference contemplated by the assigned evaluations, and there is also no indication that these service-connected disabilities have necessitated frequent, or indeed any, periods of hospitalization during the pendency of this appeal.  Rather, all symptoms described above have been fully contemplated by the criteria of Diagnostic Codes 5260, and 6847, taking into account 38 C.F.R. §§ 4.40 and 4.45 as well.  A remand to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extra-schedular evaluations in "exceptional" cases is not appropriate.  See Thun v. Peake, 22 Vet. App. 11 (2008).  


ORDER

Prior to January 17, 2012, an initial evaluation of 10 percent, but no higher, is granted for patellofemoral pain syndrome of the left knee with scar, subject to the laws and regulations governing VA monetary benefits.  

As of January 17, 2012, an initial evaluation in excess of 10 percent for patellofemoral pain syndrome of the left knee with scar is denied.  

An initial evaluation in excess of 30 percent, prior to April 23, 2012, for sleep apnea is denied.  

An initial evaluation in excess of 50 percent, as of April 23, 2012, for sleep apnea is denied.  



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


